                Case 19-25191-RAM           Doc 15    Filed 02/14/20      Page 1 of 11




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

In re:                                                          Case No. 19-25191-BKC-RAM
                                                                Chapter 7
CRUISELINE FORMALWEAR, INC.

          Debtor.                       /

     TRUSTEE, BARRY E. MUKAMAL’S EXPEDITED1 MOTION TO AUTHORIZE
      AND APPROVE PROPOSED PRIVATE SALE OF ESTATE’S RIGHT, TITLE
    AND INTEREST IN CERTAIN SCHEDULED CLOTHING & ACCESSORIES, FREE
           AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES
                         (Expedited Hearing Requested)

           Barry E. Mukamal, as Chapter 7 trustee of the bankruptcy estate of Cruiseline

Formalwear, Inc. (the “Trustee”), through counsel and pursuant to 11 U.S.C. §§ 105 and 363,

Federal Rules of Bankruptcy Procedure 2002 and 6004, and Local Rule 6004-1, files his

Expedited Motion to Authorize and Approve Proposed Private Sale of Estate’s Right, Title and

Interest in Certain Scheduled Clothing & Accessories, Free and Clear of All Liens, Claims and

Encumbrances (the “Sale Motion” or the “Motion”), and as good cause for same, states as

follows:

                                   I. Summary of Requested Relief

           1.       By this Motion, the Trustee seeks, among other relief, entry of an order: (a)

authorizing and approving the proposed private sale of the Estate’s right, title and interest in

certain scheduled formalwear and related accessories as summarized on Exhibit “A” attached

hereto and incorporated by reference (collectively, the “Formalwear”) to (i) Holland America

Line N.V., in its capacity as general partner of Cruiseport Curacao C.V. (“Holland America”),


1
  Contemporaneously with the filing of this Motion, the Trustee is filing his Ex Parte Motion to Shorten
the Notice Period for a hearing on the instant Motion from twenty-one (21) days to ten (10) days.


00586296.DOCX
                  Case 19-25191-RAM              Doc 15       Filed 02/14/20       Page 2 of 11
                                                                                   Case No. 19-25191-BKC-RAM


and (ii) Princess Cruise Lines, Ltd. (“Princess, and together with Holland America, the

“Cruiselines” or the “Proposed Buyers”), jointly and severally, for $15,000.00 “AS-IS, WHERE-

IS” and without representations or warranties of any type being given by the Trustee or his

professionals, but free and clear of all liens, claims and encumbrances; and (b) granting other

related relief, on the terms and conditions set forth herein.2

           2.       As summarized below, the Formalwear is aboard approximately 31 of the

Cruiselines’ ships in various places around the world, much of it is in less than ideal condition,

the universe of potential buyers is extremely limited, and the costs associated with transporting

and marketing the Formalwear would be significant. Accordingly, for the reasons set forth

herein, the Trustee asserts that the proposed sale satisfies the “sound business purpose” test and

is in the best interests of this Estate.

                                           II. Jurisdiction and Venue

           3.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (O).

Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                      III. Limited Relevant Background

           4.       This case commenced with the filing of a voluntary Chapter 7 petition by the

Cruiseline Formalwear, Inc. (the “Debtor”) on November 11, 2019 (the “Petition Date”). Shortly

thereafter, Barry E. Mukamal was appointed as Chapter 7 trustee of the Debtor’s bankruptcy

estate (the “Estate”).

           5.       The 341 Meeting of Creditors was held and concluded on December 12, 2019.




2
    The transaction detailed herein shall be referred to as the “Proposed Sale.”

00586296.DOCX                                             2
                 Case 19-25191-RAM        Doc 15       Filed 02/14/20   Page 3 of 11
                                                                        Case No. 19-25191-BKC-RAM


The Debtor and the Formalwear

           6.    Prior to the Petition Date, the Debtor, among other things, consigned tuxedos and

other formalwear and related accessories to cruise lines for on-ship rental by passengers. A

review of the Debtor’s schedules reflects the existence of $383,000 (at cost) in tuxedos on 44

ships worldwide, including ships owned by the Cruiselines, as well as numerous executory

contracts between the Debtor and various cruselines, including the Cruiselines.

           7.    Information obtained by the Trustee, including, but not limited to, the Debtor’s

principal’s testimony at the 341 Meeting, suggests that much of the Formalwear is old, heavily

worn, and of significantly less forced liquidation value fair than the scheduled value.

           8.    Despite efforts by the Trustee and his representatives, the Trustee has been unable

to locate third-party buyers (other than the Cruiselines) for any of the Formalwear, and the costs

involved in shipping the Formalwear from various places around the world back to South

Florida, combined with storage and marketing costs, makes it unfeasible for the Trustee to do so.

           9.    When first approached by the Trustee, the Cruiselines expressed no interest in the

Formalwear and advised that they wished to return the Formalwear to the Trustee.

                                      IV. The Proposed Sale

           10.   Thereafter, the Trustee again contacted the Cruiselines to inquire as to whether

they would be interested in purchasing the Formalwear free and clear of any liens, claims or

encumbrances, as the Trustee planned to abandon same, and after significant negotiation, the

Cruiselines advised the Trustee that they would be amenable to purchasing all of the Estate’s

right, title and interest in the Formalwear “AS-IS, WHERE-IS” and without representations

or warranties of any type being given by the Trustee or his professionals in exchange for: (a)




00586296.DOCX                                      3
                  Case 19-25191-RAM             Doc 15       Filed 02/14/20       Page 4 of 11
                                                                                Case No. 19-25191-BKC-RAM


payment of $15,000 to the Trustee; plus (b) a waiver of any and all claims that the Cruiselines

may possess against the Estate.3

           11.     Schedule “D” does not reflect any secured creditors and a review of Florida’s

secured transaction registry reflects no UCC-1 financing statements against the Debtor.

           12.     As noted above, the Cruiselines, jointly and severally, have agreed to purchase the

Estate’s right, title and interest in the Formalwear “AS-IS, WHERE-IS” and without

representations or warranties of any type being given by the Trustee or his professionals, but free

and clear of all liens, claims and encumbrances for: (a) $15,000 payable to the Trustee in cleared

funds within ten (10) days of entry of an order granting the instant Motion and approving the

Proposed Sale (the “Approval Order”); and (b) waiver of any and all claims, if any, that the

Cruiselines may possess against the Estate. And because the Cruiselines are in possession of the

Formalwear and therefore familiar with the Formalwear and its condition, the Trustee asserts that

the sale “AS-IS, WHERE-IS” and without representations or warranties of any type being given

by the Trustee or his professionals is appropriate under the circumstances.

           13.     All fees, costs and taxes arising from or related to the Proposed Sale of the

Formalwear, including, but not limited to, sales tax and any transfer fees, if any, will be paid by

the Proposed Buyer and the only documents that the Trustee will be required to deliver to

effectuate and consummate the Proposed Sale is a Trustee’s Quit-Claim Bill of Sale and a copy

of the Approval Order. In addition, as noted above, the Cruiselines have agreed to waive any and

all claims and causes of action they may possess against the Estate, if any, and acknowledges

that they are entitled to no claim against, or distribution from, the Estate.




3
    The Claims Bar Date has passed and the Cruiselines have not filed a claim in this case.


00586296.DOCX                                            4
                   Case 19-25191-RAM               Doc 15        Filed 02/14/20   Page 5 of 11
                                                                                  Case No. 19-25191-BKC-RAM


                               V. Legal Argument and Citation to Authorities

                                                  11 U.S.C. § 363(b)

           14.      Section 363(b)(1) of the Bankruptcy Code provides: "The trustee, after notice and

a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate." 11 U.S.C. § 363(b)(1). Further, in pertinent part, Rule 6004(f)(1) states that, "all sales

not in the ordinary course of business may be by private sale or by public auction." Fed. R.

Bank. P. 6004(f)(1).

           15.      A court should approve the use, sale or lease of property out of the ordinary

course of business if there is an articulated business justification. See In re Abbotts Dairies of

Pa. Inc., 788 F.2d 143, 145 (3rd Cir. 1986).

Sound Business Purpose

           16.      With respect to satisfying the elements of the "sound business purpose" test4, for

the reasons set forth herein, the Trustee asserts that the proposed sale of the Estate’s right, title

and interest in the Formalwear to Holland America is the most cost effective and efficient way to

monetize the Estate’s right, title and interest in the Formalwear. Creditors and other parties in

interest will receive accurate and reasonable notice of the terms of the Proposed Sale through this

Motion, and will have the opportunity to object and/or make higher and better offers.

           17.      Generally, courts have applied four (4) factors in determining whether a sale of a

debtor's assets should be approved: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice

has been provided. See Committee Of Equity Sec., Holders v. Lionel Corp. (In re Lionel, Corp.),

722 F.2d 1063, 1071 (2d Cir. 1983).

4
    See In re Continental Airlines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986).

00586296.DOCX                                                5
                 Case 19-25191-RAM         Doc 15       Filed 02/14/20   Page 6 of 11
                                                                         Case No. 19-25191-BKC-RAM


           18.    The fundamental analysis with respect to approving a sale is the same whether the

sale is private or public. See, e.g., In re Ancor Exploration Co., 30 B.R. 802, 808 (Bankr. N.D.

Okla. 1983)("[T]he bankruptcy court should have wide latitude in approving even a private sale

of all or substantially all of the estate assets not in the ordinary course of business under

§363(b)").       A bankruptcy court has broad discretion in the administration of a debtor's

bankruptcy estate which includes the ability to authorize private sales of estate property. In re

WPRV-TV, Inc., 413 B.R. 315, 319 (D.P.R. 1991), vacated on other grounds, 165 B.R. 1 (D. P.R.

1992).

           19.    In the instant case, the Trustee asserts that the Proposed Sale meets all of the

aforementioned requirements and should be approved.

           A.     The Proposed Sale Reflects the Exercise of the Trustee’s Sound Business
                  Judgment

           20.    The Proposed Sale provides for the immediate monetization of the Formalwear at

a fair price based on forced liquidation value and in light of the Formalwear’s condition and

location, and avoids the expense and uncertainty associated with the Estate continuing its efforts

to market and attempt to liquidate the Formalwear which, as noted above, is located on 31 ships

around the world. The alternative to the Proposed Sale is abandonment and the issuance of a

Report of No Distribution.

           21.    Accordingly, the Trustee asserts that the Proposed Sale is in the best interests of

this Estate.

           B.     The Purchase Price is Fair and Reasonable

           22.    In light of, among other things, the expense and uncertainty of continuing to

market, and attempting to liquidate the Formalwear, the condition of the Formalwear, and the

location of the Formalwear, and given the lack of other offers to date, the Trustee believes that


00586296.DOCX                                       6
                 Case 19-25191-RAM         Doc 15       Filed 02/14/20   Page 7 of 11
                                                                         Case No. 19-25191-BKC-RAM


the Purchase Price represents fair and reasonable consideration for the sale of the Estate’s right,

title and interest in the Formalwear. The terms of the Proposed Sale, including the Purchase

Price, was the product of arm's length negotiations between the Trustee and the Cruiselines.

           C.    The Sale is Proposed in Good Faith

           23.   The Trustee asserts that the Proposed Sale is the product of good faith

negotiations between the Trustee and the Proposed Buyer, and submits that the Proposed Sale

was negotiated in good faith. Accordingly, the Trustee asserts that the Proposed Buyer is entitled

to the protections of a good-faith purchaser under the Bankruptcy Code.

           24.   For the foregoing reasons, the Trustee asserts that the Proposed Sale is the most

cost effective, timely, and viable way to monetize the Estate’s right, title and interest in the

Formalwear, and thus, the Trustee asserts that the Proposed Sale to the Proposed Buyer is in the

best interest of this Estate and its creditors.

Authority for Trustee to Execute Documents

           25.   Assuming that the instant Motion is granted, the Trustee also seeks authority to:

(a) take all actions; and (b) execute all documents, that he deems reasonable, necessary and/or

desirable to effectuate the Proposed Sale.

Exculpation of Trustee and His Professionals

           26.   The Trustee further requests that the Approval Order contain standard language

exculpating the Trustee and his professionals from and against any and all claims and causes of

action which may or could be asserted against them arising from or related to the performance of

their duties in connection with the Proposed Sale, except for claims or causes of action based on

gross negligence or willful misconduct.




00586296.DOCX                                       7
                 Case 19-25191-RAM       Doc 15       Filed 02/14/20    Page 8 of 11
                                                                       Case No. 19-25191-BKC-RAM


Relief from the Fourteen-Day Waiting Period Under Bankruptcy Rule 6004(h) is
Appropriate
           27.   Finally, because, among other things, time is of the essence to the Proposed Buyer

and the Trustee, the Trustee requests that this Court waive the 14 day stay period pursuant to

Rule 6004(h) and authorize the parties to close on the Proposed Sale immediately upon entry of

the Approval Order.

Retention of Jurisdiction

           28.   Finally, the Trustee respectfully requests that the Approval Order vest this Court

with sole and exclusive personal and subject matter jurisdiction to interpret, implement, enforce

and resolve any and all disputes arising from or related to the: (a) relief sought in this Motion; (b)

Proposed Sale; and (c) relief authorized by the Approval Order.

           29.   General counsel for the Cruiselines has reviewed this Motion prior to its filing

and has confirmed that it accurately reflects the agreement of the parties.

           WHEREFORE, Barry E. Mukamal, as Chapter 7 trustee of the bankruptcy estate of

Cruiseline Formalwear, Inc., respectfully requests this Honorable Court enter an Order: (1)

granting the instant Motion; (2) authorizing and approving the Proposed Sale on the terms and

conditions set forth herein; and (3) granting such other and further relief as this Court deems just

and proper.

                                                       Respectfully submitted,

                                                       BAST AMRON LLP
                                                       Counsel for the Trustee, Barry E. Mukamal
                                                       SunTrust International Center
                                                       One Southeast Third Avenue, Suite 1400
                                                       Miami, Florida 33131
                                                       Telephone: 305.379.7904
                                                       Email: sbrown@bastamron.com

                                                       By:/s/ Scott N. Brown
                                                          Scott N. Brown, Esq. (FBN 663077)

00586296.DOCX                                     8
                Case 19-25191-RAM        Doc 15       Filed 02/14/20   Page 9 of 11
                                                                       Case No. 19-25191-BKC-RAM


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

this 14th day of February, 2020, as follow:

VIA CM/ECF

     Laudy Luna ll@reyeslunalaw.com
     Barry E Mukamal bemtrustee@kapilamukamal.com, FL64@ecfcbis.com
     Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
VIA U.S. MAIL

All parties on the attached mailing matrix.

                                                       /s/ Scott N. Brown
                                                       Scott N. Brown, Esq.




00586296.DOCX                                     9
                                                        Case 19-25191-RAM                  Doc 15         Filed 02/14/20             Page 10 of 11


Consolidated Inventory Counts                                                                                                               Ladies Skirts                    Ladies Blouses

                                                                                            Cummerb           Suspende
                                                                                              unds             rs (Black                                                                                      Black
                     Black    White    Black   White    Men's   Women's                      (Black               and              Black                                         Black      Gold     Black   Garment
     Consolidated   Jackets   Jacket   Pants   Shirts   Shoes    Shoes  Bow Ties Cuff Links and Red)   Vest     White)     Belts   Velvet       Crepe   Formal   Velvet   Gold   Glitter   Glitter   Crepe     Bag
     Fleet Totals    2044      191     1906    2705      726      58      735      1443       1440     352        296       0       150          101      13      162     221     119        44        9       450




                                                                                      A
                                 Case 19-25191-RAM     Doc 15       Filed 02/14/20      Page 11 of 11
                                             Cruiseline Formalwear Inc                      Carvinal Corporation
                                             14250 SW 136 St.                               c/o NRAI Services, Inc.
                                             Suite # 8                                      1200 South Pine Island Road
                                             Miami, FL 33186-6718                           Fort Lauderdale, FL 33324-4413


Celebrity Cruises Inc.                       Celebrity Cruises Inc.                         Fusion
C/o Legal Department                         c/o Bradley H. Stein as registered agent       210 Interstate North Parkway
1050 Caribbean Way                           1050 Carribean Way                             Suite 300
Miami, FL 33132-2028                         Miami, FL 33132-2028                           Atlanta, GA 30339-2233


Holland America Line Inc                     Holland America Line Inc.                      Holland America Line NV LLC
300 Elliott Avenue West                      Attn: Vice President, On Board Revenue         450 Thurd Avenue West
Seattle, WA 98119-4198                       300 Elliott Avenue West                        Seattle, WA 98119
                                             Seattle, WA 98119-4198


Holland America Line NV LLC                  Magical Cruis Company Limited                  Magical Cruise Company
c/o CT Corporation System                    d/b/a Disney Cruis Line                        500 S Buena Vista St.
1200 South Pine Island Road                  210 Celebration Place                          Burbank, CA 91521-0105
Fort Lauderdale, FL 33324-4413               Suite 400
                                             Celebration, FL 34747-4600

Magical Cruise Company Limited               Magical Cruise Company Limited                 Office of the US Trustee
c/o Registered Agent                         d/b/a Disney Cruise Line                       51 S.W. 1st Ave.
Margaret C Giacalone                         210 Celebration Place                          Suite 1204
1375 Buena Vista Drive, 4th Floor North      Suite 400                                      Miami, FL 33130-1614
Lake Buena Vista, FL 32830-8402              Celebration, FL 34747-4600

Premier Property Portfolio                   Premier Property Portfolio LLC                 Princess Cruise Lines LTD (Corp).
11160 SW 93rd Avenue                         11160 sw 3 ave                                 c/o CT Corporation System
Miami, FL 33176-3658                         miami, FL 33174                                1200 South Pine Island
                                                                                            Fort Lauderdale, FL 33324-4413


Princess Cruise Lines LTD (Corp).            Princess Cruise Lines Ltd                      Barry E Mukamal
c/o Legal Department                         Legal Department, Attnd; General Counsel       PO Box 14183
24305 Town Center Drive                      450 Third Avenue West                          Fort Lauderdale, FL 33302-4183
Valencia, CA 91355-4999                      Seattle, WA 98119-4002


Laudy Luna
Reyes & Luna Law
75 Miracle Mile # 347623
Coral Gables, FL 33234-5027
